DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 30 July 2021, which has been entered and made of record.
	
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.
Applicant argues "Applicant does not agree that a skilled person would interpret different memory banks within a multi-bank SRAM memory as being different 'memories' (i.e. they are just different parts of the same memory)" (Remarks, pg. 7).  The Examiner respectfully disagrees.  A Broadest Reasonable Interpretation (BRI) of the claimed word "memory" in the context of a computer would include any unit of storage in a computer.  For example, the famous concept of the "memory hierarchy" includes not only main memory, but also CPU registers, cache, disk, etc.  Furthermore, Chung discloses that "A bank denotes a memory storage unit" (para. 25).  Thus, since a bank of memory is a memory storage unit, a bank of memory can be considered "a memory" for the purposes of claim construction.
Applicant argues "a skilled person would understand that Chung teaches that ray data for a group (or 'bucket') of rays may be split into ray data for different rays and then the ray data for different rays may be stored in different banks in the multi-bank SRAM, but the data for a particular ray would be kept together and stored in the same bank" (Remarks, pg. 8).  The Examiner respectfully disagrees.  As a first matter, Chung does not disclose the word "group," a ray) is an identification mark of a ray" (para. 44, emphasis added).  From this recitation, one can see that a ray bucket ID refers to one single ray, which is confirmed by the fact that Chung uses the phrases "ray bucket ID" and "ray ID" interchangeably.  Figs. 3 and 5 illustrate a series of memory banks as rows and a series of ray bucket IDs as columns.  Given that a ray bucket ID refers to a single ray as taught by para. 44, one can see that a single ray in Figs. 3 and 5 occupies a whole vertical column, including each of the memory banks.  For example, the ray referred to by ray bucket id #4 in Fig. 3, which is emphasized with a dark color, can be seen to occupy all of memory banks 0-6.  Finally, Chung discloses "A piece of data may be stored in a plurality of banks. In other words, data may be split, and split pieces of data may be stored in different banks" (para. 40).  There is no teaching or implication anywhere in Chung that plural rays would be referred to as "a piece" of data.  One having ordinary skill in the art, and understanding the full context of Chung, would read para. 40 as meaning that a single ray is split between plural memory banks. 
Applicant argues "there is no disclosure or recognition in Chung of 'core ray data' and 'non-core ray data' for a ray" (Remarks, pg. 8).  The Examiner respectfully disagrees.  The independent claims do not provide any details at all as to what is meant by core or non-core data, thus the terms are merely interpreted as labels that do not materially affect the scope of the claim.  While some of the dependent claims provide additional clarity on what is meant by core and non-core ray data, none of the dependent claims do so in such a way as to overcome Chung.  For example, dependent claim 7 recites a list of data types that may be included in core data, but does not prohibit the non-core data from also including any of those data types.

Applicant argues that Chung does not disclose splitting the data for "each of the rays" of a plurality of rays (Remarks, pg. 9).  The Examiner respectfully disagrees.  Figs. 3 and 5 of Chung illustrate a plurality of rays with indices 0-35 along the bottom of the memory bank illustration, and the figures also illustrate that the data for "each of the rays" is split between the different memory banks.
Any remaining arguments are considered moot based on the foregoing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2016/0335028; hereinafter "Chung").
Regarding claim 1, Chung discloses A processing system operable to perform ray tracing operations ("Ray tracing," para. 3), the processing system comprising: control logic implemented in hardware configured to manage allocation of ray data for rays to either a first memory or a second memory ("The memory may be a multi-bank static random access memory (SRAM) that includes a plurality of banks," para. 25; "ray data … may be stored in banks B0 through B6 … of the multi-bank SRAM," para. 44), such that: for each of the rays, ray data for the ray is split into: (i) a first portion of ray data which comprises core ray data for the ray, and (ii) a second portion of ray data which comprises non-core ray data for the ray; and the first portion of ray data for each of the rays is stored in the first memory, and the second portion of ray data for each of the rays is stored in the second memory, wherein, for each of the rays, the ray data for that ray does not reference ray data for another ray ("A piece of data may be stored in a plurality of banks. In other words, data may be split, and split pieces of data may be stored in different banks," para. 40, emphasis added; "Ray data is split into a plurality of banks to be stored," para. 49; "the ray tracing core may split ray data and store the same in the multi-core SRAM so as to access only some necessary pieces of data from among ray data or read or write only some pieces of data," para. 60; Figs. 3 and 5 illustrate a single ray bucket ID spread across multiple banks and para. 44 recites "A ray bucket ID (or an ID of a ray) is an identification mark of a ray that is being processed in each stage," meaning ray data for a single ray is spread across multiple banks).
Regarding claim 2, Chung discloses processing logic configured to process core ray data for rays; and the first memory ("the ray tracing core may split ray data and store the same in the multi-core SRAM so as to access only some necessary pieces of data from among ray data," para. 60).
Regarding claim 3, Chung discloses wherein the processing logic is coupled to the first memory (see Fig. 3).
Regarding claim 7, Chung discloses wherein the core ray data for a ray includes one or more of: an origin of the ray, a direction of the ray, a clipping length for the ray, a ray type of the ray, one or more indicators of the behaviour of the ray, a reference to a shader, an indication of an object which intersects with the ray, an intersection distance along the ray at which the intersection with the object occurs, barycentric coordinates within an intersected primitive for the intersection, cached vertex positions of vertices of an intersected primitive, and cached vertex attributes of the vertices of an intersected primitive ("a direction of a ray is stored," para. 53).
Regarding claim 8, Chung discloses wherein the non-core ray data for a ray is defined by a shader which creates the ray ("ray data generated by using the ray generation unit is divided into five pieces, and the five pieces of ray data are respectively stored," para. 49).
Regarding claim 9, Chung discloses managing ray data allocation such that the first portion of ray data for each of the rays includes some non-core ray data for that ray (since "core" and "non-core" are not defined within the scope of claim 9, the Examiner considers all but one attribute of the ray data that is stored in the first memory as "core" data and the other attribute of the ray data that is stored in the first memory as "non-core" data).
Regarding claim 10, Chung discloses wherein the second portion of ray data for each of the rays does not include core ray data for that ray (since "core" and "non-core" are not defined within the scope of claim 10, the Examiner considers all attributes of the ray data that are stored in the second memory as "non-core" data).
Regarding claim 11, Chung discloses a Graphics Processing Unit (GPU) configured to execute shaders for processing graphics data ("graphic processing unit," para. 22); a memory system which comprises the second memory (e.g. Bank B1 of memory in Fig. 3); and a ray tracing unit comprising: processing logic configured to perform ray tracing operations on rays (e.g. units 310, 320, 330, and 340 of Fig. 3); the first memory, wherein said first memory is coupled to the processing logic and configured to store ray data for rays to be processed by the processing logic (e.g. Bank B0 of memory in Fig. 3); and said control logic ("ray data generated by using the ray generation unit is divided," para. 49).
Regarding claim 15, Chung discloses wherein the GPU is configured to send rays, created by execution of a shader at the GPU, to the ray tracing unit for processing thereon, and wherein the ray tracing unit is configured to cause a shader to be executed on the GPU in response to performing ray tracing operations on rays (e.g. see units 310, 320, 330, and 340 of Fig. 3).
Regarding claim 16, Chung discloses A machine-implemented method of performing ray tracing operations ("Ray tracing," para. 3), the method comprising: for each of a plurality of rays, splitting ray data for the ray into: (i) a first portion of ray data for the ray, and (ii) a second portion of ray data for the ray ("Ray data is split into a plurality of banks to be stored," para. 49;); allocating ray data to either a first memory or a second memory ("The memory may be a multi-bank static random access memory (SRAM) that includes a plurality of banks," para. 25; "ray data … may be stored in banks B0 through B6 … of the multi-bank SRAM," para. 44), such that the first portion of ray data for each of the rays is stored in the first memory, and the second portion of ray data for each of the rays is stored in the second memory ("A piece of data may be stored in a plurality of banks. In other words, data may be split, and split pieces of data may be stored in different banks," para. 40, emphasis added; "Ray data is split into a plurality of banks to be stored," para. 49; "the ray tracing core may split ray data and store the same in the multi-core SRAM so as to access only some necessary pieces of data from among ray data or read or write only some pieces of data," para. 60; Figs. 3 and 5 illustrate a single ray bucket ID spread across multiple banks and para. 44 recites "A ray bucket ID (or an ID of a ray) is an identification mark of a ray that is being processed in each stage," meaning ray data for a single ray is spread across multiple banks); and performing, by at least one processing element, ray tracing operations using the first portion of ray data stored in the first memory, wherein, for each of the rays, the ray data for the ray does not reference ray data for another ray ("The ray generation unit, the TRV 
Regarding claim 17, Chung discloses wherein the first portion of ray data for each of the rays comprises core ray data for that ray, and wherein the second portion of ray data for each of the rays comprises non-core ray data for that ray ("split ray data and store the same in the multi-core SRAM so as to access only some necessary pieces of data from among ray data or read or write only some pieces of data," para. 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Peterson et al. (US 2010/0328310; hereinafter "Peterson '310").
Regarding claim 4, Chung discloses ray intersection testing logic (intersection unit 330 of Fig. 3).
Chung does not disclose wherein the core ray data is for use by the ray intersection testing logic, whereas the non-core ray data is not needed by the ray intersection testing logic.
In the same art of ray tracing, Peterson '310 teaches wherein the core ray data is for use by the ray intersection testing logic, whereas the non-core ray data is not needed by the ray intersection testing logic ("origins and directions for the rays need to be specified in order to test the rays for intersection. Other information for such rays may also be used," para. emphasis added; put another way, "other information" for a ray sometimes may not be used for intersection testing).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Peterson '310 to Chung.  The motivation would have been to increase the efficiency of the ray tracing operations.
Regarding claim 5, the combination of Chung and Peterson '310 does not disclose wherein the ray intersection testing logic is implemented in fixed-function hardware circuitry.
The Examiner previously took Official Notice that both the concept and the advantages of implementing processing logic in fixed-function hardware circuitry are well known and expected in the art, and since the Official Notice was not traversed, it is now taken as Applicant's Admitted Prior Art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to implement the ray intersection testing logic in fixed-function hardware circuitry in order to improve efficiency because fixed-function circuitry is faster than a circuit programmed using software. 
Regarding claim 18, it is rejected using the same citations and for the same reasons as the rejection of claim 4.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding claim 6, Chung does not disclose wherein the second memory is an external memory.
The Examiner takes Official Notice that both the concepts and the advantages of using an external memory are well known and expected in the art, and it would have been obvious to 
Regarding claim 12, Chung does not disclose wherein the memory system comprises a cache which is coupled to both the GPU and the ray tracing unit.
The Examiner takes Official Notice that both the concepts and the advantages of using a cache in graphics processing are both well-known and expected in the art, and it would have been obvious to use a cache which is coupled to both the GPU and the ray tracing unit in Chung in order to improve memory efficiency.
Regarding claim 20, it is rejected using the same citations and for the same reasons as the rejection of claim 1, except for the additional limitation of A non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a processing unit, but the manufacturing details are not taught by Chung.
The Examiner previously took Official Notice that both the concept and the advantages of implementing processing logic in an integrated circuit and manufacturing the integrated circuit using a computer readable description are well known and expected in the art, and since the Official Notice was not traversed, it is now taken as Applicant's Admitted Prior Art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to implement the manufacturing of the integrated circuit using the computer readable description in order to improve manufacturing and rendering efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Peterson et al. (US 2009/0322752; hereinafter "Peterson '752").
Regarding claim 19, Chung does not disclose wherein if the ray tracing operations cannot progress because the first memory does not have enough free space to store ray data for new rays, then ray data for some existing rays which have not finished being processed by the ray tracing operations is evicted from the first memory to allow ray data for new rays to be stored in the first memory thereby allowing the ray tracing operations to progress, wherein the evicted ray data is returned to the first memory at a later time when the first memory has sufficient free space to store the evicted ray data, and wherein the evicted ray data includes an indication of the best candidate for an intersection determined prior to the eviction for use in continuing the ray tracing operations on the ray data.
In the same art of ray tracing, Peterson '752 teaches wherein if the ray tracing operations cannot progress because the first memory does not have enough free space to store ray data for new rays, then ray data for some existing rays which have not finished being processed by the ray tracing operations is evicted from the first memory to allow ray data for new rays to be stored in the first memory thereby allowing the ray tracing operations to progress, wherein the evicted ray data is returned to the first memory at a later time when the first memory has sufficient free space to store the evicted ray data, and wherein the evicted ray data includes an indication of the best candidate for an intersection determined prior to the eviction for use in continuing the ray tracing operations on the ray data (e.g. paras. 92-98).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Peterson '752 to Chung.  The motivation would have been for the ray data to be "accessed in an efficient manner" (Peterson '752, para. 9).

Allowable Subject Matter
s 13, 14, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, in the context of parent claim 11, a particular technique is recited for storing non-core ray data in the second memory based on different ray sizes, and when taken together with the teachings of claim 11 (and claim 1), it would not have been obvious in view of the known prior art.  Claim 14 is free from the prior art based on its dependency on claim 13.
Regarding claims 21 and 22, The Examiner has used different banks from the bank-based memory scheme of Chung to teach the claimed first and second memories, but such an interpretation would not be applicable to the limitations described in claims 21 and 22.  Neither Chung nor any other known prior art teaches or renders obvious wherein the processing logic and the first memory are part of a ray tracing unit, and wherein the second memory is external to the ray tracing unit or wherein the first memory is accessible by the processing logic faster than the second memory is accessible by the processing logic

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611